IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                      :   No. 78
                                            :
REAPPOINTMENT TO THE                        :   CLIENT SECURITY APPOINTMENT
PENNSYLVANIA LAWYERS FUND FOR               :
CLIENT SECURITY BOARD OF                    :   DOCKET
TRUSTEES                                    :



                                           ORDER



  PER CURIAM

         AND NOW, this 4th day of January, 2022, William J. Joyce,* Luzerne County, is

  hereby reappointed as a member of the Pennsylvania Lawyers Fund for Client Security

  Board of Trustees for a term of three years, commencing April 1, 2022.



         Justice Brobson did not participate in the consideration or decision of this matter.




  *Non-lawyer public member